Name: Commission Regulation (EC) No 1440/2002 of 7 August 2002 revising the maximum amount for the B production levy and amending the minimum price for B beet in the sugar sector for the 2002/03 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  EU finance;  beverages and sugar;  marketing
 Date Published: nan

 Avis juridique important|32002R1440Commission Regulation (EC) No 1440/2002 of 7 August 2002 revising the maximum amount for the B production levy and amending the minimum price for B beet in the sugar sector for the 2002/03 marketing year Official Journal L 212 , 08/08/2002 P. 0003 - 0003Commission Regulation (EC) No 1440/2002of 7 August 2002revising the maximum amount for the B production levy and amending the minimum price for B beet in the sugar sector for the 2002/03 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular the second and third indents of Article 15(8) thereof,Whereas:(1) Article 15(3) and (4) of Regulation (EC) No 1260/2001 provide that the losses resulting from the obligation to export surpluses of Community sugar are to be covered by production levies on the production of A and B sugar, of A and B isoglucose and of inulin syrup A and B within certain limits.(2) Article 15(5) of Regulation (EC) No 1260/2001 provides that, where the receipts expected from the basic production levy and the B levy, which must not exceed 2 % and 30 % respectively of the intervention price for white sugar for that marketing year, may well fail to cover the foreseeable total loss for the current marketing year, the maximum percentage of the B levy is to be adjusted to the extent necessary to cover the said total loss but without exceeding 37,5 %.(3) The foreseeable receipts, before adjustment, of the levies to be collected in respect of the 2002/03 marketing year are likely to be below the equivalent of the average loss multiplied by the exportable surplus. Therefore, in the light of the data at present available, the maximum amount of the B levy for 2002/03 should be raised to 37,5 % of the intervention price for the white sugar concerned.(4) Article 4(1)(b) of Regulation (EC) No 1260/2001 provides that, subject to Article 15(5) of that Regulation, the minimum price for B beet is fixed at EUR 32,42 per tonne. Article 15(5) of Regulation (EC) No 1260/2001 provides that the revised maximum percentage for the B levy should be fixed for the current marketing year before 15 September of the marketing year, together with the corresponding adjustment of the minimum price for B beet set for the 2002/03 marketing year by Article 4(1)(b) of that Regulation.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the 2002/03 marketing year, the maximum amount of the B levy referred to in the first indent of Article 15(4) of Regulation (EC) No 1260/2001 shall be increased to 37,5 % of the intervention price for white sugar.Article 2For the 2002/03 marketing year, the minimum price for B beet referred to in Article 4(1)(b) of Regulation (EC) No 1260/2001 shall be fixed, in accordance with Article 15(5) of that Regulation, at EUR 28,84 per tonne.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.